Citation Nr: 1104550	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION


The Veteran served on active duty from June 1967 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Veteran testified before a Decision Review Officer at the RO 
in March 2007; a transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Historically, the RO granted service connection for a PTSD in a 
March 2006 rating decision and assigned a 10 percent evaluation.  
A December 2006 rating decision increased his disability rating 
to 30 percent.  The Veteran contends the current 30 percent 
rating does not accurately reflect the severity of his 
disability.  The Board presently remands this appeal to enable 
the RO to ascertain the severity of the service-connected 
disorder, and to clarify the RO's findings in accordance with the 
applicable provisions of VA's Schedule for Rating Disabilities 
(Schedule).  Massey v. Brown, 7 Vet. App. 204 (1994) (holding in 
part that in schedular rating claims, VA may only consider the 
factors as enumerated in the Schedule). 

The Veteran, through his representative, contends that the 
Veteran's case is not ripe for appellate review, as the most 
recent VA examination took place in November 2006.  The Veteran 
is contending that his symptoms have increased in severity since 
the time of his last VA examination and therefore, he requires a 
new examination to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger a 
remand for another examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  However, the Veteran has claimed that his 
condition has worsened since the time of his last VA examination.  
The Veteran is competent to report a worsening of symptoms.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in 
general, for the need for a VA examination to arise, a claimant 
would only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.).  

In light of the passage of time since the last examination, and 
because the Veteran is competent to report a worsening of his 
PTSD, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.	Ascertain whether the Veteran has 
received any VA, non-VA, or other medical 
treatment for his PTSD that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  Any additional treatment records 
not currently of record should be 
obtained and associated with the claims 
folder. 

2.	After any additional records have been 
associated with the file, schedule the 
Veteran for an examination to determine 
the current symptoms and severity of the 
Veteran's PTSD.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected PTSD should be 
reported in detail (including all 
information necessary for rating the 
disability under Diagnostic Code 9411).  
The examiner should also describe the 
impact of the Veteran's PTSD on his 
occupational and social functioning, and 
specifically opine whether the Veteran's 
PTSD renders him unemployable.  The 
rationale for any opinions expressed 
should be set forth by the examiner.  

3.	Thereafter, review the Veteran's claim 
for entitlement to an initial rating 
higher than 30 percent for PTSD.  If the 
claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



